Title: From John Adams to Hezekiah Niles, 25 May 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy May 25. 1817

I thank you for your favour of the 19th and the return of the Pamphlet with a Copy. You revive me when you assure me, that the Original “Principles of the revolution are coming again into fashion: and that foreign feelings are opening giving Way to a national Character”
As you are “Zealous to help on the latter,” I Should be happy, if I could, to help you. As doubts and questions are easily Startled, upon almost every political Subject; many may be raised concerning” the principles of the ‘Revolution,” as well as  concerning a National Character, The enclosed Pamphlet; may shew the Sense in which  some people understood those Principles.
The story of it is this. A Series of political Essays were published by me, in the Boston Gazette, in the latter part of December 1774 and the begining of 1775, over the Signature of Novanglus. Those Newspapers went of course to England as all American papers at that time did, fell into the hands of Almond, the Bookseller who printed them in volume of Prior documents” as a Supplement to his Remembrancer for the Year 1775. From that Copy they were reprinted by Stockdale who had been an Apprentice of Almond, in 1784, in the form of the pamphlet enclosed. Whether it is consistent with your plan to make any use of it—or not—I know not, but you may do what you will with it, as well as with this Letter; provided you return the Pamphlet to me: a favour which I am obliged to ask, because I have no other Copy, and because I know of no other Copy, but one in America and that is in Connectecut—
I am Sir your obliged Servant
John Adams